DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action responses to the Applicant’s Amendment filed on 06/09/2022 in which claims 1, 11,13, and 18 have been amended, claims 2 and 19 have been canceled and entered of record.
Claims 11 and 13 have been amended herein to overcome the rejections under 35 U.S.C 112(b). Based on the amended claims, the rejections under 35 U.S.C 112(b) second paragraph, are withdrawn.
Claims 1, 3-18, and 20 are pending for examination.

Response to Argument
Applicant's arguments filed on 06/09/2022 with respect to independent claims 1 and 18 have been considered but are not persuasive. Please see response below.
Regarding the claim 1 and the cancelled claim 2 which its limitations have been incorporated into the amended claim 1, Applicant's arguments that “While Rotzoll discloses inverters 404, 414 can be swapple, Rotzoll does not disclose that the inverters can be swapped from a single-phase AC coupled battery to a three-phase AC coupled battery” and “Nowhere does Fornage disclose, teach, or suggest the claimed recitation wherein the plurality of microinverters are field swappable such that the plurality of microinverters configured for use with the single-phase AC coupled battery are also configured for use with the three-phase AC coupled battery, as recited in claim 1” (See Applicant’s Remarks on page 6-7).
In response, the arguments have been fully considered but are not persuasive. Examiner respectfully disagree because applicant has attacked the references individually when they are meant to be considered a combination. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant also argues that “there is no teaching, suggestion, or other motivation in Rotzoll and Fornage to modify Kearns in a manner that would yield the limitations recited in the claim” (See Applicant’s Remarks on page 7). 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, KEARNS discloses the claimed invention except the inverters are field swappable (aka hot swap) inverters and the inverters are single-phase inverters and can be combined for three-phase operation. Rotzoll and Fornage disclose the inverters are field swappable inverters and the inverters are single-phase inverters and can be combined for three-phase operation.  Therefore, it would have been obvious would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified KEARNS to incorporate the teaching of Rotzoll and Fornage into the combination and have the plurality of microinverters are field swappable such that the plurality of microinverters configured for use with the single-phase AC coupled battery are also configured for use with the three-phase AC coupled battery (See the claims rejection below).
Applicant further argues that the rejections are based on impermissible hindsight (See Applicant’s Remarks on page 7).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in any sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the invention was made, and does not include knowledge gleaned only from the Applicant's disclosure, such a reconstruction is proper. In re McLaughlin, 443 F.2d 13 92; 170 USPQ 209 (CCPA 1971).  
Regarding the claim 4, applicant's arguments that “Luo also fails to disclose, teach, or suggest the claimed recitation” of the amended claim 1 (See Applicant’s Remarks on page 8).
In response to applicant's argument, the reference of Luo was introduced to provide as an evidence of AC coupled batteries that are lithium ferrous phosphate batteries is known in the art while the combination of KEARNS, Rotzoll and Fornage teaches the invention of claim 1.
Applicant’s arguments with respect to claims 5-14 similarly sharing the same argument to claim 4 above (See Applicant’s Remarks on pages 9-10), again the references were introduced to provide evident of the respect claims limitations.
Regarding the claim 4, Applicant's arguments sharing the same arguments as in claims 1 and 4 above, therefore, these claims would have the same responses as claims 1 and 4 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over KEARNS et al., US Patent Publication 2014/0074311; hereinafter “KEARNS” in view of Rotzoll et al., US Patent Publication 2009/0000654; hereinafter “Rotzoll” and further in view of Fornage, US Patent Publication 2016/0118789; hereinafter “Fornage”.
Regarding claim 1, KEARNS discloses a storage system (Fig. 2B, 220) configured for use with an energy management system (Fig. 2B), comprising: 
a single-phase AC (Fig. 2B, top 222) coupled battery (Fig. 2B, top 227) or a three-phase AC coupled battery; 
a plurality of microinverters (Fig. 2B, 225s) that are configured to connect to one or more battery (Fig. 2B, 224s) [0062]-[0063] cells that form a local grid (Fig. 2B, 225s and 224s are connected together to form a 3-phase local grid behind the meter 201); and 
a controller (Fig. 2B, 210) configured to detect when to charge or discharge the single-phase AC coupled battery or the three-phase AC coupled battery so that energy can be stored therein when energy is abundant and used when energy is scarce ([0071] “low demand” is when energy is abundant and “high demand” is when energy is scarce).
KEARNS does not disclose:  
the system with three separate energy storages microinverters are field swappable.  Rotzoll discloses a plurality of microinverters are field swappable [0048].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified KEARNS to incorporate the teaching of Rotzoll into the combination and make the microinverters are field swappable.  Doing so would to prevent the storage system out of service for a long period of time if the storage system must be shipped back to manufacture for repair; and I would also obvious to make the microinverter field swappable since field swappable microinverter is well-known in the art.  KEARNS discloses the storage system has three different inverters connected to the grid in Fig. 2B.  The combination of KEARNS and Rotzoll does not explicitly discloses the inverters of storage system configured for use with the single-phase AC coupled battery are also configured for use with the three-phase AC coupled battery.  Fornage discloses a storage system having inverters of a storage system configured for use with the single-phase AC coupled battery are also configured for use with the three-phase AC coupled battery [0023]-[0024].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified KEARNS and Rotzoll to incorporate the teaching of Fornage into the combination and KEARNS and have the plurality of microinverters are field swappable such that the plurality of microinverters configured for use with the single-phase AC coupled battery are also configured for use with the three-phase AC coupled battery since it is well-known in the art that inverter can be configure to operate between single-phase and three-phase environment.
Regarding claim 3, the combination of KEARNS, Rotzoll, and Fornage discloses the storage system of claim 1 above, KEARNS also discloses the single-phase AC coupled battery or the three-phase AC coupled battery are configured to respond to a commanded charge or discharge at a given C-rate ([0067] “desirable rate between the conducting element 235 and energy source 224”) and receive at least one of a predefined hourly, daily, and monthly schedule for charge and discharge at different C-rates [0120]- [0121].
Regarding claim 15, the combination of KEARNS, Rotzoll, and Fornage discloses the storage system of claim 1 above, KEARNS also discloses the controller including each of the single-phase AC coupled battery and the three-phase AC coupled battery is configured to support wireless communications to communicate with a gateway [0082] of the energy management system (Fig. 2B, 220).
Regarding claim 16, the combination of KEARNS, Rotzoll, and Fornage discloses the storage system of claim 15 above, KEARNS also discloses the controller is configured to receive frequency and voltage values from the gateway to control the plurality of microinverters [0082] and determine a charge and discharge power of each of the single- phase AC coupled battery and the three-phase AC coupled battery [0082].
Regarding claim 17, the combination of KEARNS, Rotzoll, and Fornage discloses the storage system of claim 1 above, KEARNS also discloses storage system further comprising a tertiary control that is configured to provide a cloud interface [0082] configured to provide at least one of: 
real-time power flow with local grid connectivity status [0088]; 
configurable single-phase AC coupled battery and three-phase AC coupled battery profiles to optimize at least one of self-consumption or time-of-use; 
an estimator tool for storage system sizing and photovoltaic sizing; or 
troubleshooting capabilities to identify and fix issues with the energy management system.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over KEARNS, Rotzoll, and Fornage in view of Luo et al., US Patent Publication 2012/0068540; hereinafter “Luo”.
Regarding claim 4, the combination of KEARNS, Rotzoll, and Fornage discloses the storage system of claim 1 above, KEARNS further disclose the single-phase AC coupled battery and the three-phase AC coupled battery are lithium-ion [0078] batteries KEARNS does not disclose the three-phase AC coupled battery are lithium ferrous phosphate batteries.  Luo discloses AC coupled batteries are lithium ferrous phosphate batteries [0018].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified KEARNS, Rotzoll, and Fornage to incorporate the teaching of Luo into the combination and use lithium ferrous phosphate batteries for the three-phase AC coupled batteries since KEARNS does not specified any specific type of battery and since lithium ferrous phosphate batteries is well known in the art.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over KEARNS, Rotzoll, and Fornage in view of Bradwell et al., US Patent Publication 2015/0015210; hereinafter “Bradwell”.
Regarding claim 5, The combination of KEARNS, Rotzoll, and Fornage discloses the storage system of claim 1 above, 
The combination of KEARNS, Rotzoll, and Fornage discloses the storage system can store 80 kWh and 100 kWh respectively.  The combination of KEARNS, Rotzoll, and Fornage does not discloses the single-phase AC coupled battery has 3.36 kWh capacity and 1.28 kVA rated continuous output power, and wherein the three-phase AC coupled battery comprises three single-phase AC coupled batteries and has 10.08 kWh and 3.84 kVA rated continuous output power.  Bradwell discloses battery capacity can be configured in many different ranges and 3 kWh range in particular [0073]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified KEARNS, Rotzoll, and Fornage to incorporate the teaching of Bradwell into the combination and combine battery cells in a 3 kWh range to have: the single-phase AC coupled battery has 3.36 kWh capacity and 1.28 kVA rated continuous output power, and wherein the three-phase AC coupled battery comprises three single-phase AC coupled batteries and has 10.08 kWh and 3.84 kVA rated continuous output power.  Doing so would allow provide backup power for a typical home requirement for a specific amount of time of power outage.
Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of KEARNS, Rotzoll, Fornage, Bradwell, and further in view of NARLA et al., US Patent Publication 2020/0336003; hereinafter “NARLA”.
Regarding claim 6, the combination of KEARNS, Rotzoll, Fornage , Bradwell discloses the storage system of claim 5 above, the combination of KEARNS, Rotzoll, Fornage , Bradwell does not disclose adjacent ones of the three single- phase AC coupled batteries are connected to each other via a raceway.  However, NARLA discloses an AC couple battery having an enclosure (Fig. 20D) and using a raceway [0147] for connecting between AC coupled battery and other units.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified KEARNS, Rotzoll, Fornage, Bradwell to incorporate the teaching of NARLA into the combination and have an enclosure for each single-phase AC couple batteries and adjacent ones of the three single-phase AC coupled batteries are connected to each other via a raceway.  By doing so would allow customer configure single phase AC coupled battery for light backup power and three phase AC coupled batteries for heavy backup power while having a raceway to protect the electrical wires. 
Regarding claim 7, the combination of KEARNS, Rotzoll, Fornage, Bradwell and NARLA discloses the storage system of claim 5 above, NARLA further discloses the raceway comprises a body, an arm, a snap feature, and a pair of O-rings disposed between the snap feature and the arm [0144] [0147].
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of KEARNS, Rotzoll and Fornage in view of Fornage et al., US Patent Publication 2018/0301914; hereinafter “Fornage ‘1914”.
Regarding claim 8, the combination of KEARNS, Rotzoll and Fornage discloses the storage system of claim 1 above, 
The combination of KEARNS, Rotzoll and Fornage discloses not disclose the single-phase AC coupled battery and the three-phase AC coupled battery comprise an integrated DC disconnect switch.  Fornage ‘1914” discloses an AC coupled battery comprise an integrated DC disconnect switch (Figure 2, 228 and 230) [0023]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified KEARNS, Rotzoll and Fornage to incorporate the teaching of Fornage ‘1914” into the combination and provide the AC coupled battery comprise an integrated DC disconnect switch.  Doing so would allow higher isolation with low electrical leakage when the battery is not in-use. 
Claims 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over KEARNS, Rotzoll and Fornage in view of NARLA.
Regarding claim 9, the combination of KEARNS, Rotzoll and Fornage discloses the storage system of claim 1 above, the combination of KEARNS, Rotzoll and Fornage does not disclose hardware such as an enclosure for the for AC coupled battery.  NARLA discloses an enclosure for single-phase AC coupled battery (Fig. 20D).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of KEARNS, Rotzoll and Fornage to incorporate the teaching of NARLA into the combination and provide the enclosure for a single-phase AC coupled battery.  Doing so would allow protecting the battery and the integrated circuitries and also for easy to transport/installation.
Regarding claim 10, the combination of KEARNS, Rotzoll and Fornage discloses the storage system of claim 1 above, the combination of KEARNS, Rotzoll and Fornage does not disclose mounting the single-phase or three-phase AC coupled battery for mounting the single- phase or three-phase AC coupled battery NARLA discloses the storage system further comprising a first mount (Fig. 2026B) configured to connect to the single-phase AC coupled battery for mounting the single-phase AC coupled battery (Fig. 2026B is for mounting the battery) or a second mount configured to connect to the three-phase AC coupled battery for mounting the three-phase AC coupled battery.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of KEARNS, Rotzoll and Fornage to incorporate the teaching of NARLA into the combination and provide the mounting the single-phase or three-phase AC coupled battery for mounting the single- phase or three-phase AC coupled battery.  Doing so would allow protecting the battery and the integrated circuitries and also for easy to transport/installation.
Regarding claim 11, the combination of KEARNS, Rotzoll, Fornage and NARLA discloses the storage system of claim 10 above, the combination of KEARNS, Rotzoll and Fornage does not disclose each of the first mount and the second mount comprises top tabs, a bracket shelf, and a screw hole that aligns with a corresponding screw hole on a top of the single-phase AC coupled battery or the three-phase AC coupled battery. NARLA discloses each of the first mount and the second mount comprises top tabs, a bracket shelf (Fig. 20G, 2026B), and a screw hole (Fig. 20G, screw holes on top of 2024B) that aligns with a corresponding screw hole on a top (Fig. 20G, screw holes on top of 2024B) of the single-phase AC coupled battery or the three-phase AC coupled battery.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of KEARNS, Rotzoll and Fornage to incorporate the teaching of NARLA into the combination and provide each of the first mount and the second mount comprises top tabs, a bracket shelf (Fig. 20G, 2026B), and a screw hole (Fig. 20G, screw holes on top of 2024B) that aligns with a corresponding screw hole on a top (Fig. 20G, screw holes on top of 2024B) of the single-phase AC coupled battery or the three-phase AC coupled battery.  Doing so would allow secure the system in a location to avoid damage.
Regarding claim 12, the combination of KEARNS, Rotzoll and Fornage discloses the storage system of claim 1 above, NARLA also discloses each of the single-phase AC coupled battery and the three-phase AC coupled battery comprises at least one of an LED display [0225] or a plurality of LEDs.  The combination of KEARNS, Rotzoll and Fornage does not disclose each of the single-phase AC coupled battery and the three-phase AC coupled battery comprises at least one of an LED display or a plurality of LEDs.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of KEARNS, Rotzoll and Fornage to incorporate the teaching of NARLA into the combination and provide each of the single-phase AC coupled battery and the three-phase AC coupled battery comprises at least one of an LED display or a plurality of LEDs.  Doing so would provide indication or status of the system.
Regarding claim 13, the combination of KEARNS, Rotzoll and Fornage discloses the storage system of claim 12 above, NARLA also discloses each of the LED display and the plurality of LEDs are configured to display performance information [0225], cell information of the single-phase AC coupled battery or the three-phase AC coupled battery [0225],  Attorney Docket No.: EE230microinverter status information, guidance to a technician and a status information of the single-phase AC coupled battery and the three-phase AC coupled battery including battery failure, microinverter failure, or firmware upgrade [0225].
Regarding claim 14, the combination of KEARNS, Rotzoll and Fornage discloses the storage system of claim 1 above, the combination of KEARNS, Rotzoll and Fornage does not disclose the plurality of microinverters are configured to communicate with each other and the controller via power line communication.  NARLA discloses communication between units can be done via power line communication [0195].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of KEARNS, Rotzoll and Fornage to incorporate the teaching of NARLA into the combination and power line communication to have the plurality of microinverters are configured to communicate with each other and the controller via power line communication.  Doing so would allow the units communication with each other without wireless communication.

Claims 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over NARLA in view of Rotzoll and further in view of Fornage.
Regarding claim 18, NARLA discloses an energy management system (Fig. 2B) comprising: 
a smart switch (Fig. 2B, 222) including an input that is configured to connect to one of meter (Fig. 2B, 282) at a service entrance (Fig. 2B, 280) or a main load panel, wherein the smart switch is configured to support one of whole home backup, partial home backup (Fig. 2B is a partial home backup), and subpanel backup; 1094030v134PATENT Attorney Docket No.: EE230 
a storage system (Fig. 2B, 250) connected to the smart switch (Fig. 2B, 222), wherein the storage system comprises: 
a single-phase AC (Fig. 5A, 550) coupled battery (Fig. 5A, 550) or a three-phase AC coupled battery; 
a plurality of microinverters (Fig. 5A, converter 1, 2) that are configured to connect to one or more battery cell core pack (Fig. 5A battery 1-4) that form a local grid (batteries supply power to local loads are considered as local grid); and 
a controller (Fig. 5B, 520) configured to detect when to charge or discharge the single-phase AC coupled battery or the three-phase AC coupled battery so that energy can be stored therein when energy is abundant and used when energy is scarce [0016]-[0023]; and 
a combiner (Fig. 2B, connection between 222, 270, 260 and 250) connected to one of the smart switch (Fig. 2B, 222) or the main load panel and one or more photovoltaics.  
NARLA does not disclose the plurality of microinverters are field swappable.  Rotzoll discloses a plurality of microinverters are field swappable [0048].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified NARLA to incorporate the teaching of Rotzoll into the combination and make the microinverters are field swappable.  Doing so would to prevent the storage system out of service for a long period of time if the storage system must be shipped back to manufacture for repair; and It would also obvious to make the microinverter field swappable since field swappable microinverter is well-known in the art.  NARLA discloses the storage system has three different inverters connected to the grid in Fig. 2B.  The combination of NARLA and Rotzoll does not explicitly discloses the inverters of storage system configured for use with the single-phase AC coupled battery are also configured for use with the three-phase AC coupled battery.  Fornage discloses a storage system having inverters of a storage system configured for use with the single-phase AC coupled battery are also configured for use with the three-phase AC coupled battery [0023]-[0024].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified NARLA and Rotzoll to incorporate the teaching of Fornage into the combination and have the plurality of microinverters are field swappable such that the plurality of microinverters configured for use with the single-phase AC coupled battery are also configured for use with the three-phase AC coupled battery since it is well-known in the art that inverter can be configure to operate between single-phase and three-phase environment.
Regarding claim 20, the combination of KEARNS, Rotzoll and Fornage discloses the energy management system of claim 18 above, NARLA also discloses the single-phase AC coupled battery or the three-phase AC coupled battery are configured to respond to a commanded charge or discharge at a given C-rate and receive at least one of a predefined hourly, daily, and monthly schedule for charge and discharge at different C-rates [0016]-[0023].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI H TRAN whose telephone number is (571)270-0668. The examiner can normally be reached M - F 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barney can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI H TRAN/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836